DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending wherein claims 1-12 read on a liquid crystal aligning agent composition, claims 13-17 read on a method of preparing a liquid crystal alignment film using said composition, claim 18 reads on a liquid crystal alignment film using the cured product of claim 1, claim 19 reads on a liquid crystal display device using said film of claim 18, and claim 20 reads on a liquid crystal alignment film from the method of claim 13.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Youichiro et al (KR 10-2012-0022633).

Summary of claim 1:
A liquid crystal aligning agent composition comprising: 
a polymer containing a polyimide or a precursor thereof; and 
a polyoxazoline crosslinking agent containing a repeating unit represented by Chemical Formula 1: 

    PNG
    media_image1.png
    153
    262
    media_image1.png
    Greyscale

wherein, in the Chemical Formula 1, 
R1 is an alkyl group having 1 to 20 carbon atoms, or a heteroatom-substituted alkyl group having 1 to 20 carbon atoms, and 
a is an integer of 1 to 10,000.

	Youichiro teaches a liquid crystal aligning agent (page 1) and a polyimide (page 1).  Youichiro does not teach or fairly suggest the use of the claimed polyoxazoline crosslinking agent having the structure of claimed formula 1.  Applicants have shown that when the polyoxazoline crosslinking agent is not part of the claimed composition, unexpectedly, the voltage holding ratio is down more than 10% which decreases the electrical characteristics, the haze before and after rubbing treatment and the film strength performance.
	
	In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763